 


109 HR 2420 IH: Space Preservation Act of 2005
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2420 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Kucinich (for himself, Mr. Abercrombie, Mr. George Miller of California, Mr. Tierney, Mr. Holt, Mr. Fattah, Ms. Woolsey, Mr. Michaud, Mr. Rahall, Mr. Serrano, Ms. Lee, Ms. Moore of Wisconsin, Mr. Conyers, Mr. Hinchey, Ms. McKinney, Mr. Davis of Illinois, Mr. Stark, Mr. Owens, Mr. Honda, Ms. Waters, Mr. McGovern, Mr. Jackson of Illinois, Ms. Watson, Mr. Filner, Ms. Baldwin, Mr. Grijalva, Mr. Meeks of New York, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Science, and in addition to the Committees on Armed Services and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To preserve the cooperative, peaceful uses of space for the benefit of all humankind by prohibiting the basing of weapons in space and the use of weapons to destroy or damage objects in space that are in orbit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Space Preservation Act of 2005. 
2.Reaffirmation of policy on the preservation of peace in spaceCongress reaffirms the policy expressed in section 102(a) of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451(a)), stating that it is the policy of the United States that activities in space should be devoted to peaceful purposes for the benefit of all mankind.. 
3.Ban on basing of weapons in space and the use of weapons against objects in space in orbitThe President shall— 
(1)implement a ban on space-based weapons of the United States and the use of weapons of the United States to destroy or damage objects in space that are in orbit; and 
(2)immediately order the termination of research and development, testing, manufacturing, production, and deployment of all space-based weapons of the United States. 
4.International treaty banning space-based weapons and the use of weapons against objects in space in orbitThe President shall direct the United States representatives to the United Nations and other international organizations to immediately work toward negotiating, adopting, and implementing an international treaty banning space-based weapons and the use of weapons to destroy or damage objects in space that are in orbit. 
5.ReportThe President shall submit to Congress not later than 90 days after the date of the enactment of this Act, and every 6 months thereafter, a report on— 
(1)the implementation of the ban on space-based weapons and the use of weapons to destroy or damage objects in space that are in orbit required by section 3; and 
(2)progress toward negotiating, adopting, and implementing the treaty described in section 4. 
6.Space-based nonweapons activitiesNothing in this Act may be construed as prohibiting the use of funds for— 
(1)space exploration; 
(2)space research and development; 
(3)testing, manufacturing, or production that is not related to space-based weapons or systems; or 
(4)civil, commercial, or defense activities (including communications, navigation, surveillance, reconnaissance, early warning, or remote sensing) that are not related to space-based weapons or systems. 
7.DefinitionsIn this Act: 
(1)The term space means all space extending upward from an altitude greater than 110 kilometers above the surface of the earth and any celestial body in such space. 
(2)The terms space-based weapon and space-based system mean a device capable of damaging or destroying an object or person (whether in outer space, in the atmosphere, or on Earth) by— 
(A)firing one or more projectiles to collide with that object or person; 
(B)detonating one or more explosive devices in close proximity to that object or person; or 
(C)any other undeveloped means. 
 
